Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Edward Brown appeals the district court order denying his motion to reconsider the order denying his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and Brown’s contentions on appeal and find the district court did not abuse its discretion denying the motion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004). Accordingly, we affirm for the reasons stated by the district court. See *584United States v. Brown, No. 8:97-cr00170-GRA-4 (D.S.C. Sept. 19, 2008). We grant Brown’s motion to proceed in forma pau-peris. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.